Citation Nr: 0527159	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  96-03 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumonia.  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from July 1956 to July 1959.  In 
addition, he had service from August 1959 to May 1960 for 
which the Department of Veterans Affairs has determined he 
was discharged under dishonorable conditions; that service is 
not considered to be active service for purposes of 
establishing service connection.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  A rating decision in April 1993 denied service connection 
for residuals of pneumonia.  The veteran did not complete a 
timely appeal of that decision.  

2.  Evidence added to the record since April 1993 relating to 
service connection for residuals of pneumonia was not 
previously of record and considered and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

3.  The medical evidence shows that the veteran does not have 
residuals of pneumonia treated in service.  

4.  A rating decision in April 1993 denied service connection 
for hepatitis.  The veteran did not complete a timely appeal 
of that decision.  

5.  Evidence added to the record since April 1993 relating to 
service connection for hepatitis was not previously of record 
and considered and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

6.  The veteran's hepatitis C resulted from his abuse of 
drugs.  


CONCLUSIONS OF LAW

1.  Evidence received since the final April 1993 rating 
decision, which denied the veteran's claim for service 
connection for residuals of pneumonia, is new and material 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2004).  

2.  The criteria for service connection for residuals of 
pneumonia are not met.  38 U.S.C.A. § 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

3.  Evidence received since the final April 1993 rating 
decision, which denied the veteran's claim for service 
connection for hepatitis, is new and material and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2004).  

4.  The criteria for service connection for hepatitis C are 
not met.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the December 1995 
statement of the case, the various supplemental statements of 
the case, and the May 2002, September 2003, and May 2004 RO 
letters to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  Thus, he may be considered 
to have been advised to submit any pertinent evidence in his 
possession.  Finally, the Board notes that records of VA 
treatment through November 2004 have been obtained, and that 
the veteran has been afforded two VA compensation 
examinations.  In addition, the records of private treatment 
through March 2002, including an October 2002 opinion from a 
private physician, have been obtained.  The veteran has not 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Therefore, the 
Board finds that the duty to assist has also been met.  

Also, the Board has considered the Court's holding in 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), in which the Court held that 38 U.S.C.A. § 
5103(a) requires VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  In the present case, the RO initially considered 
the claims on appeal prior to the passage of the VCAA and the 
modifications to 38 U.S.C.A. § 5103(a) therein.  Subsequent 
to that initial decision and the passage of the VCAA, the RO 
provided notice to the veteran of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain, as 
has already been discussed above.  Finally, the veteran's 
claim was reconsidered on several occasions, most recently in 
December 2004.  Therefore, the Board finds no evidence of 
prejudicial error in proceeding to a decision on the merits 
in the present case.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

For applications to reopen a claim received prior to August 
29, 2001, as is the case here, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The record shows that service connection for residuals of 
pneumonia was denied by rating decisions in March 1977; the 
veteran was notified of that decision and did not appeal.  A 
January 1993 rating decision found that new and material 
evidence had not been submitted to reopen the claim and also 
denied service connection for hepatitis.  Although the 
veteran began an appeal of the January 1993 decision, he did 
not file a timely substantive and the RO closed his appeal.  
The veteran subsequently applied to reopen the claims.  

Much of the evidence added to the file since the January 1993 
decision is merely cumulative of evidence that was previously 
of record, in that it shows continued treatment for the 
disorders that were previously known to be present.  However, 
medical opinions have been obtained concerning the question 
of whether either claimed disorder is related to the 
manifestations noted in service.  Those medical opinions are 
new and they are relevant to the question of whether new and 
material evidence has been presented to reopen the veteran's 
claims.  

Therefore, the Board concludes that new and material evidence 
has been presented and that the veteran's claims are 
reopened.  The RO also effectively determined that new and 
material evidence had been presented and proceeded to 
evaluating the merits of each claim.  Therefore, the veteran 
will not be prejudiced by the Board's doing so, as well.  

Residuals of pneumonia

The service medical records show that the veteran was 
hospitalized for treatment of pneumonia in April 1957.  The 
records also reflect treatment for bronchitis and flu 
syndrome during service.  The report of his separation 
physical examination in July 1959 does not note any pertinent 
complaints or abnormal clinical findings.  While the records 
also show that the veteran was again hospitalized in December 
1959 for treatment of pneumonia, that treatment was during 
the veteran's period of dishonorable service and a grant of 
service connection cannot be based on that evidence.  

The post-service medical evidence reflects treatment for 
viral upper respiratory infection and bronchitis in January 
1976, bronchitis in August 1990, and pneumonia in July 1992.  

A VA compensation examination was conducted in December 1998.  
The examiner reviewed the records, noting the previous 
instances of treatment, stating that the veteran apparently 
recovered from the pneumonia in service.  Referring to the 
fact that the veteran did not, at that time, complain of 
significant pulmonary symptoms, the examiner opined that, if 
pulmonary function studies showed some obstructive defect, it 
would be more likely due to his long-term cigarette smoking.  
Pulmonary function studies the same day as the examination 
was reported as showing an obstructive pattern.  

The veteran testified at personal hearings at the RO in 
January 1997 and October 1998.  At both hearings, the veteran 
presented testimony as to the symptoms he had in service and 
indicated that he had been treated with antibiotics since his 
separation from service.  

Although the veteran was clearly treated for pneumonia during 
service and has also been treated on occasion for respiratory 
complaints since his separation from service, the medical 
evidence shows that any current respiratory manifestations 
are due to his cigarette smoking rather than residuals of the 
pneumonia for which he was treated during service.  Lacking 
medical evidence of a nexus between the pneumonia noted in 
service and any current respiratory disorder, service 
connection is not established.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Therefore, the Board concludes that service connection for 
residuals of pneumonia is not established and the veteran's 
claim must be denied.  

Hepatitis C

The service medical records show that the veteran was treated 
for infectious hepatitis in January 1958; he was hospitalized 
for treatment for approximately one month.  The report of the 
veteran's separation examination does not mention any 
pertinent complaints or abnormal clinical findings.  

The post-service medical records indicate that the veteran 
received both VA and private treatment on multiple occasions 
for heroin addiction and hepatitis since May 1968.  Some of 
the records note the veteran's report of intravenous drug use 
since 1957.  

A private laboratory report dated in April 1993 indicates 
that tests for hepatitis A and B were negative and the test 
for hepatitis C was positive.  

Multiple statements as to the etiology of the veteran's 
hepatitis have been added to the record.  A VA examiner in 
August 1995 stated that he had chronic hepatitis, probably 
hepatitis C, and that it "probably is connected with his 
service hepatitis."  

Another VA examiner in August 1995 stated that is was his 
opinion that the veteran's 

current hepatitis C is probably not the 
residual or recurrence of the hepatitis 
which was diagnosed as infectious 
hepatitis while the veteran was in 
military service in 1959.  Hepatitis C is 
usually the result of direct parenteral 
inoculation through either blood 
transfusion or needle sharing.  There is 
documented evidence in the [claims] file 
of narcotic abuse for this veteran for 
which he was hospitalized in 1972.  

At the veteran's personal hearings, he testified that he did 
not use intravenous drugs in service.  He stated that he had 
later reported such longstanding drug use in order to obtain 
treatment for withdrawal at that time.  

In October 2002, a private physician wrote that he had 
treated the veteran since August 2002.  He stated that the 
veteran had chronic hepatitis C which he "appears to have 
acquired [] back in 1959 in Korea."  

The RO wrote the veteran in May 2004 requesting that he have 
the above private physician furnish an explanation of the 
basis for his opinion.  No response has been received from 
the veteran or from the physician, however.  

The veteran was scheduled for another VA examination in 
August 2004 to obtain an opinion that would resolve the 
apparent conflicting medical opinions that are of record.  
The veteran failed to report for that examination, however.  
A supplemental statement of the case in September 2004 
notified the veteran that he had failed to report for that 
examination, but no further communication has been received 
from him indicating a desire to report for such an 
examination.  

Because the veteran failed to report for the August 2004 
examination and has not responded to the RO's request for 
clarifying information from his private physician, the Board 
must make its decision based on the evidence of record.  See 
38 C.F.R. § 3.655 (2004).  

Although one VA examiner and the private physician have 
indicated that the veteran's current hepatitis C is probably 
related to the hepatitis he had during service, another VA 
examiner stated that his current hepatitis C was not related 
to the infectious hepatitis treated in service.  The latter 
VA examiner, however, also stated that hepatitis C most often 
results from either blood transfusion or needle sharing.  The 
record clearly shows that the veteran has a history of 
intravenous heroin use which he reported at one time started 
while he was in service, although he later denied that.  
There is no convincing evidence that the veteran's current 
hepatitis C resulted other than from his intravenous drug 
use.  

Weighing the evidence, the Board finds that the veteran's 
current hepatitis C is related to the hepatitis that was 
treated in service and that his hepatitis C resulted from his 
intravenous drug use.  

The law precludes service connection for a disability that 
results from the person's willful misconduct or the abuse of 
alcohol or drugs.  38 U.S.C.A. § 1131.  

Because the Board has found that the veteran's hepatitis C 
resulted from his intravenous drug abuse, service connection 
must be denied.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  


ORDER

Service connection for residuals of pneumonia is denied.  

Service connection for hepatitis C is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


